department of the treasury internal_revenue_service washington d c date number release date cc ebeo wta-n-115872-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject film participations and sec_404 on date we issued chief_counsel_advice cca to you on the above-referenced subject this is to inform you that we have decided that the issues addressed in that cca require further consideration and that we are undertaking to review the cca accordingly you should not take any_action based upon the date cca until our review is complete upon completion of that review we anticipate that we will issue another cca to you on this subject we hope to complete this process within the next days we will be contacting you shortly in order to facilitate your involvement in the review process meanwhile if you have any questions please call mary e oppenheimer assistant chief_counsel by mark schwimmer mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
